Citation Nr: 0119006	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00 - 17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 60 percent for residuals 
of a low back strain with degenerative disc disease, L4-S1. 

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marines from March 1967 to July 1969, including service in 
the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1998 and 
February 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  Following 
receipt of the veteran's claim for increased and total 
ratings for his service-connected disabilities in April 1995, 
he underwent a VA specialist orthopedic examination for his 
service-connected disabilities in May 1995 and in December 
1996.  By RO letter of December 1996, he was asked to submit 
medical evidence to support his claims within 60 days.  
Following receipt of additional evidence identified by the 
veteran, a rating decision of August 1997 denied service 
connection for a chronic skin disorder (now withdrawn), and 
the rating decision of March 1998 increased the rating for 
the veteran's service-connected low back disability from a 
noncompensable rating to a 40 percent evaluation, effective 
April 5, 1995.  The veteran was notified of the actions taken 
by RO letters of August 1997 and March 1998, with copies of 
the rating decisions, and of the issues addressed, the 
evidence considered, the decisions reached, the reasons and 
bases for those decisions, his right to appeal those 
decisions, and the time period for doing so.  In April 1998, 
the veteran was provided a complete copy of the contents of 
his claims folder.

At his personal hearing held at the RO in June 1998, the 
veteran identified the issues on appeal as service connection 
for a skin disease (now withdrawn) and a rating in excess of 
40 percent for his service-connected low back disability, and 
raised the additional issues of service connection for a 
nervous condition (denied and not appealed) and entitlement 
to a total disability rating based on unemployability due to 
service-connected disabilities.  In August 1998, the RO 
obtained a copy of the veteran's Social Security 
Administration (SSA) award letters, administrative law judge 
decisions, and all private and VA medical evidence relied 
upon by that agency in granting SSA disability benefits to 
the veteran, effective in October 1994.  A rating decision of 
September 1998 increased the evaluation for the veteran's 
service-connected low back disability from 40 percent to 60 
percent disabling, effective April 5, 1995, the date of his 
reopened claim for increase, and denied all other pending 
service connection and increased rating issues.  The veteran 
was notified of that action by RO letter of October 9, 1998, 
with a copy of the rating decision.  

By RO letter of November 1998, the veteran was notified that 
a VA examination of his service-connected disabilities was 
being scheduled, asked that he provide the names, addresses 
and dates of treatment for physicians or facilities where he 
had received treatment for his disabilities, asked that he 
complete and submit VA Form 21-8940, Veteran's Application 
for Increased Compensation based on Unemployability, and that 
he submit the requested evidence and documents within 60 days 
of the date of that letter.  The veteran submitted completed 
VA Forms 21-8940 in November 1998, in December 1998, and in 
February 1999.  An RO letter of March 1999 again informed the 
veteran that a VA examination of his service-connected 
disabilities was being scheduled, asked that he provide 
medical record release authorizations showing the names, 
addresses and dates of treatment for physicians or facilities 
where he had received treatment for his disabilities, and 
asked that he submit the requested evidence and documents 
within 60 days of the date of that letter.  In April 1999, 
the veteran was afforded additional VA orthopedic and 
psychiatric examinations, and a Social and Industrial Survey 
was conducted.  A rating decision of June 1999 continued the 
60 percent rating for his service-connected low back 
disability, and deferred a decision upon his claim for a 
total disability rating based on unemployability due to 
service-connected disabilities.  The veteran was notified of 
the action taken by RO letter of July 1999, with a copy of 
the rating decision, which informed him of the issues 
considered, the evidence considered, the decision reached, 
the reasons and bases for the decisions, and his right to 
appeal those determinations.  

In July 1999, the RO again requested and obtained a complete 
copy of the veteran's Social Security Administration (SSA) 
award letters, administrative law judge decisions, and all 
private and VA medical evidence relied upon by that agency in 
granting SSA disability benefits to the veteran, effective in 
October 1994.  A rating decision of February 2000 denied the 
claim for a total rating based on unemployability due to 
service-connected disabilities, and the veteran was notified 

of that determination by RO letter of March 2000, with a copy 
of the rating decision.  Those documents notified the veteran 
of the issue addressed, the evidence considered, the decision 
reached, the reasons and bases for the decisions, his right 
to appeal that determination, and the time limit for doing 
so.  The veteran was furnished a statement of the case in 
July 2000 addressing the issue of a rating in excess of 60 
percent for his low back disability and notifying him of the 
issue addressed, the evidence considered, the decision 
reached, the reasons and bases for the decisions, his 
responsibility to submit evidence to support his claim, and 
of VA's duty to assist him by requesting all evidence 
pertinent and specific to his claim.  He was further notified 
by RO letter of July 2000 of the time, date and place of his 
hearing before the Board.  In August 2000, the veteran 
perfected his appeal for a rating in excess of 60 percent for 
his low back disability, appealed the denial of his claim for 
a total rating, and withdrew claims for service connection 
for a skin disorder and rheumatic fever, and for a 
compensable rating for a right corneal scar.  The veteran was 
furnished a statement of the case in August 2000 addressing 
the issue of a total rating based on unemployability due to 
service-connected disabilities, and filed a timely 
substantive appeal.  A videoconference hearing was held at 
the RO in December 2000 before the undersigned Member of the 
Board. 

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SOC, 
SSOCs, and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a VA 
examinations in May 1995, December and April 1999, an RO 
hearing in June 1998 and a Board hearing in December 2000.  



In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification and assistance to the 
veteran has been fully met.   

2.  The veteran's service-connected residuals of a low back 
strain with degenerative disc disease, L4-S1, is currently 
manifested by an antalgic gait, persistent and excruciating 
pain of the low back radiating into the right lower extremity 
to the toe, tenderness over the paravertebral musculature, 
bilaterally, limitation of forward flexion from 0 to 95 
degrees, extension to 35 degrees, lateral flexion to 30 
degrees on the left and to 40 degrees on the right, and 
lateral rotation to 35 degrees, bilaterally, with pain at the 
extremes of motion; normal muscle strength in the lumbar 
spine and lower extremities; MRI evidence of lumbar 
spondylosis with degenerative disc changes, L4-5 and L5-S1, 
with extensive disc bulging and central disc herniation; and 
with limitation of spinal motion due to pain, fatigue, 
weakness and lack of endurance after repeated use.  

3.  The veteran is currently assigned the maximum schedular 
evaluation for his service-connected residuals of a low back 
strain with degenerative disc disease, L4-S1; that disability 
is not shown to be manifested by exceptional or unusual 
factors such as marked interference with employment or 
frequent periods of hospitalization such as to warrant an 
extraschedular evaluation.  

4.  The veteran was granted Social Security Administration 
disability benefits, effective October 18, 1994, based upon 
his service-connected low back disability and his nonservice-
connected hypertension with exertional dyspnea possibly due 
to aortic insufficiency or regurgitation.  

5.  The veteran has a high school equivalency certificate, 10 
years' unskilled occupational experience in a drug and 
alcohol rehabilitation facility, additional experience as a 
security guard, and no additional industrial skills; he last 
worked in on a full-time basis in October 1994.  

6.  The veteran's service connected disabilities include the 
cited residuals of a low back strain with degenerative disc 
disease, L4-S1, evaluated as 60 percent disabling; and 
residuals of a scar of the right cornea and dermatitis of the 
inguinal area, both evaluated as noncompensably disabling; 
his combined service-connected disability rating is 60 
percent. 

7.  The veteran's service-connected residuals of a scar of 
the right cornea are currently manifested by a small, orange 
lesion of the right eye, an unrelated refractive error of 
vision, and corrected visual acuity of 20/20, bilaterally, 
without other ocular, ophthalmologic, or optometric 
impairment.  

8.  The veteran's service-connected dermatitis of the 
inguinal area is not currently manifested by exfoliation, 
exudation, itching, does not involve an exposed or extensive 
area, and is not manifested by superficial, poorly nourished, 
tender or painful scars; service connection is not in effect 
for hydradentitis suppurativa with anal abscesses.  


9.  The veteran's service-connected disabilities are 
productive of industrial impairment sufficient to render him 
incapable of securing and following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The veteran is currently assigned the maximum rating 
evaluation for his service-connected residuals of a low back 
strain with degenerative disc disease, L4-S1, under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293.  38 U.S.C.A. 1155, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).  

2.  The schedular criteria for a compensable rating for 
residuals of a right corneal scar are not met.  38 U.S.C.A. 
1155, 5107(a) (West 1991), 5103A(a)-(d), effective November 
9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.75 - 4.84a, 
Diagnostic Codes 6000-6092 (2000) in effect prior to and on 
and after December 10, 1999.  

3.  The schedular criteria for a compensable rating for 
dermatitis of the inguinal areas are not met.  38 U.S.C.A. 
1155, 5107(a) (West 1991), 5103A(a)-(d), effective November 
9, 2000;  38 C.F.R. § 3.321(b)(1), Part 4, § 4.118, 
Diagnostic Codes 7800, 7803 - 7805, 7806 (2000).  

4.  The appellant meets the criteria for a total disability 
rating based on unemployability due to service-connected 
disabilities.  38 C.F.R. §§ 3.321, 3,340, 3.341, Part 4, 
§§ 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that VA's statutory 
obligation of notification and assistance to the claimant 
have been fully met.  38 U.S.C.A. §§  5107(a)(West 1991), 
5103A(a)-(d), effective November 9, 2000.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of low back strain with degenerative disc 
disease, L4-S1; residuals of a right corneal scar, and 
dermatitis of the inguinal area.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to those 
disabilities

I.  The Evidence

The veteran's reopened claim, received at the RO on April 5, 
1995, sought a compensable rating for his service-connected 
residuals of a low back strain, and asserted that the 
severity of that disorder rendered him unable to work.  At 
that time, service connection was in effect for a history of 
low back strain, a scar of the right cornea, and dermatitis 
of the inguinal areas, each rated as noncompensably 
disabling.  The RO failed to respond to the veteran's 
unemployability claim by asking that he complete and submit 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Basd on Unemployability.  

Private treatment records of the veteran from Provident 
Hospital of Cook County, dated from December 1994 to June 
1995, show that examination of the veteran in December 1994 
revealed lumbosacral muscle spasm and pain on right straight 
leg raising, diagnosed as musculoskeletal pain.  A January 
1995 MRI study disclosed degenerative disc changes at L4-5, 
and L5-S1, with extensive disc bulging and central disc 
herniation.  On examination in March 1995, the veteran was 
found to have lumbosacral tenderness, positive straight leg 
raising on the right, and pain on hip flexion, with findings 
of an L5-S1 disc herniation.  He was diagnosed with a 

herniated L5-S1 disc, and was prescribed Naprosyn, 500 mgs., 
Tylenol #3, and physical therapy three times a week for four 
weeks. 

A report of VA orthopedic examination in May 1995 cited the 
veteran's back injury while serving in Vietnam, with 
subsequent persistent low back pain, and his current 
complaints of low back pain radiating into the right lower 
extremity to the foot.  Examination revealed a hyperlordosis 
of the lower back, fixed flexion at 20 degrees, bilateral 
paraspinal muscle spasms, and range of motion testing to 40 
degrees on forward flexion, 20 degrees on extension, 20 
degrees on lateral flexion, bilaterally, and 40 degrees on 
rotation, bilaterally, with demonstrated pain on all motions, 
worsened by attempting to stand straight.  Neurologic 
examination, including straight leg raising, was negative.  
X-rays disclosed moderate spondylosis of the lumbar spine and 
degenerative disc disease, L5-S1.  The diagnosis was 
degenerative disc disease, L5-S1.

An August 1995 decision from an Administrative Law Judge, 
SSA, found that the veteran met the requirements for total 
disability under the provisions of the Social Security Act, 
effective October 18, 1994, based upon medical evidence of 
excruciating low back pain, radiating into the right leg, 
with an unsteady and lurching gait, positive straight leg 
raising on the right at 40 degrees, associated severe right 
leg and knee pain, and a CT scan showing degenerative disc 
changes at L4-5, and L5-S1, with extensive disc bulging and 
central disc herniation.  In addition, he was found to be 
hypertensive with exertional dyspnea possiblt due to aortic 
insufficiency or regurgitation, and to have a history of anal 
fissure resection in 1969.  Based upon those disabilities, 
the veteran was found to lack the residual functional 
capacity to perform a full range of even sedentary work, and 
not to have engaged in substantially gainful employment since 
October 18, 1994.  A Social Security Administration (SSA) 
award letter, dated in September 1995, notified the veteran 
that he had been awarded SSI disability benefits, effective 
October 18, 1994, and SSA disability benefits, effective 
September 1995.  




A report of VA ophthalmologic examination, conducted in 
December 1996, cited the veteran's complaints of headaches of 
three months' duration associated with blurry vision, each 
lasting two to three hours.  Visual acuity was 20/200, 
bilaterally, corrected to 20/20, bilaterally; without 
findings of diplopia, visual field deficit, aphakia, or 
scotoma.  A small orange lesion was noted in the right eye.  
No relationship was found between the veteran's headaches 
complaints and his service-connected residuals of a scar of 
the right cornea. 

A December 1996 report of VA orthopedic examination cited the 
veteran's complaints of daily low back pain radiating into 
the right lower leg and toes.  Examination revealed 
claudication at the site of two nerve block injections, no 
postural abnormalities, no fixed deformity, a diffuse 
tenderness over the mid-line musculature, and range of motion 
testing to 40 degrees on forward flexion, 10 degrees on 
extension, 40 degrees on lateral flexion, bilaterally, and 20 
degrees on left rotation and 30 degrees on right rotation, 
with demonstrated pain on all motions, worse on flexion and 
extension.  No motor, sensory or reflex deficits were noted.  
X-rays disclosed degenerative disc disease, L5-S1, with 
diminished disc height and sclerosis of the joint surfaces.  
The diagnosis was degenerative disc disease, L5-S1, with 
severe collapse, and the examiner stated that such was 
related to the veteran's service-connected low back injury.  

A December 1996 report of VA dermatologic examination found 
no evidence of dermatitis of the inguinal areas, but noted a 
nonservice-connected recurrent hydradentitis suppurativa with 
resultant perirectal abscesses.  

A rating decision of August 1987 denied a compensable rating 
for the veteran's service-connected scar of the right cornea, 
while a rating decision of March 1998 granted an increased 
rating of 40 percent for the veteran's residuals of low back 
strain with degenerative disc disease, L5-S1, effective April 
5, 1995.  




At his personal hearing held at the RO in June 1998, the 
veteran identified the issues on appeal as service connection 
for hydradentitis suppurativa with resultant perirectal 
abscesses (now withdrawn) and a rating in excess of 40 
percent for his service-connected low back disability, and 
raised the additional issues of service connection for a 
nervous condition (subsequently denied and not appealed) and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
veteran testified that he was unable to sit, stand, jump, or 
walk for any prolonged time, or to lie straight in bed 
because of his herniated disc at L5-S1; that he required 
ongoing medication to control constant throbbing low back 
pain, bilaterally, radiating into the right lower extremity, 
resulting from that disability; that he would evaluate his 
low back pain as 9+ on a scale to 10; that he had required 
frequent drainage of abscesses in the anal area since leaving 
service; that physicians who had treated those abscesses had 
since died; and that his service-connected disabilities, in 
combination, rendered him incapable of substantially gainful 
employment.  A transcript of the testimony is of record.  

An SSA award certificate, dated in September 1995, determined 
that the veteran was totally disabled under the provisions of 
the Social Security Act, effective October 18, 1994, due to 
back pain and hypertension.  That decision was based, in 
part, upon private medical records of the veteran from 
Provident Hospital of Cook County, cited above.  An 
application for SSA disability benefits, submitted by the 
veteran in December 1995, claimed that he was totally 
disabled due to lumbosacral strain with sciatica, stomach 
pain, skin abscesses, and rheumatic heart disease, and cited 
occupational experience in the drug and alcohol 
rehabilitation field, and as a security guard.  A January 
1995 report of private medical examination of the veteran 
disclosed a normal gait, no lumbosacral tenderness or 
paravertebral muscle spasm, limitation of forward flexion to 
70 degrees, positive straight leg raising at 80 degrees on 
the left and at 40 degrees on the right, associated with 
severe, excruciating pain; and no evidence of motor, sensory, 
or reflex deficit.  The diagnoses were possible aortic 
insufficiency or regurgitation of moderate severity due to 
incompetence of the aortic valve; and musculoskeletal mid-
back pain with 

right lumbar radiculopathy or sciatica.  There was no 
evidence of an ophthalmologic abnormality, uncorrected visual 
acuity was 20/70, bilaterally, and corrected visual acuity 
was 20/20, bilaterally.  

Other medical evidence included a report from a private 
orthopedist, dated in January 1995, citing the veteran's 
history of reinjuring his back on October 18, 1994, with 
daily low back pain radiating into the right lower extremity, 
limiting his ability to sit or stand to less than five 
minutes and limiting his ability to walk to less than a 
block.  Examination disclosed that the veteran's gait was 
unstable and lurching, forward flexion was limited to 40 
degrees and extension to 10 degrees, and that he was limited 
to lifting more than 10 pounds during a 40 hour work week.  
The diagnoses included lumbosacral strain with myofascitis 
pain syndrome and radicular distribution to the right leg.  
He was referred to Provident Hospital for evaluation.  A 
January 1995 Report of Incapacity, completed for the Illinois 
Department of Public Aid by that physician, showed that the 
veteran's gait was unstable and lurching, forward flexion was 
limited to 40 degrees and extension to 10 degrees, and that 
he was limited to lifting more than 10 pounds during a 40 
hour work week.  A February 1995 Residual Physical Functional 
Capacity Assessment showed that the veteran could 
occasionally lift 20 pounds, but could not frequently lift 
more than 10 pounds; that he could sit, stand and walk only 
six hours in an eight hour day; that there were no 
limitations on his ability to push/pull; that he had aortic 
insufficiency without congestive heart failure, positive 
straight leg raising at 80 degrees on the left and at 40 
degrees on the right, forward flexion to 70 degrees; and that 
he had occasional limitation in balance, stooping, kneeling, 
crouching, and crawling due to backache.  

A Hearing Officer's decision, dated in September 1998, 
determined that the severity of the veteran's service-
connected residuals of low back strain with degenerative disc 
disease, L5-S1, warranted an increased evaluation of 60 
percent, effective April 5, 1995.  That decision was 
implemented by rating decision of September 1998.  The 
noncompensable evaluations were continued for his service-
connected scar of the right cornea and dermatitis of the 
inguinal area. 


An outpatient physical rehabilitation prescription, dated in 
November 1998, diagnosed degenerative disc disease, L5-S1, 
with persistent low back pain, and prescribed deep heat, 
ultrasound, and a graduated exercise program for back strain 
two to three times per week for three to four weeks.  

VA Forms 21-8940, submitted by the veteran in November and 
December 1998, and in March 1999, reported that he was 
totally disabled due to his back disability, and reported 
that he last worked on a full time basis as a security guard 
in October 1996 [sic].  

A report of VA orthopedic examination, conducted in April 
1999, cited the veteran's history of back injury, diagnosed 
as disc herniation at L5-S1, and his complaints of constant 
low back pain radiating into the right lower extremity to his 
foot, and causing intermittent numbness of the right leg.  
His medications included Tylenol #3, Motrin, Naprosyn, 
Flexeril, Methacarbol, as well as physical therapy in the 
past.  The veteran did not use a cane or brace, and denied 
any flare-ups of his back condition.  He stated that he 
worked as a security officer, had difficulty in prolonged 
sitting, standing or walking, and is able to walk no more 
than two blocks.  

The veteran was able to walk on his toes, but heels walking 
caused back discomfort.  There were no postural 
abnormalities, and the musculature of the back was normal and 
without evidence of muscle spasm.  Subjective complaints of 
decreased sensation of the right lower extremity were noted.  
Examination of the lumbosacral area revealed tenderness over 
the paravertebral musculature, bilaterally, and range of 
motion testing was from 0 to 95 degrees on forward flexion, 
extension to 35 degrees, lateral flexion to 30 degrees on the 
left and to 40 degrees on the right, and lateral rotation to 
35 degrees, bilaterally, with pain at the extremes of motion 
on flexion, extension, and left lateral bending.  Muscle 
strength was normal in the lower extremities.  There was 
limitation of spinal motion due to pain, fatigue, weakness 
and lack of endurance after repeated use.  A January 1995 MRI 
scan was 



noted to show an L5-S1 central disc herniation. The diagnosis 
was spondylosis of the lumbosacral spine with an L5-S1 disc 
herniation.  

A report of VA psychiatric examination, conducted in April 
1999, cited the veteran's occupational history as an 
addiction specialist [sic] at a halfway house and his current 
complaints, including back pain for which he takes pain 
medication.  A Social and Industrial Survey, conducted by a 
VA clinician in April 1999, cited the veteran's complaints of 
skin, visual and back problems requiring regular treatment.  
The veteran related that he had been once married and 
divorced; that he had two daughters, aged 28 and three years 
of age, from other relationships; that the three-year-old 
lived with him; that he had occasional contact with her 
mother and occasional contact with his own mother and 
siblings; that he had a high school education and had 
attended community college without obtaining diplomas; and 
that he worked for 10 years at a drug and alcohol 
rehabilitation facility and had worked as a security guard, 
but had not worked since 1996.  He was in receipt of SSA 
disability benefits, attended meetings of a service 
organization, and spent his time taking care of his daughter 
and their apartment.  The reporting clinician concluded that 
the veteran medical problems had interfered with his ability 
to work, that his medical conditions had nor improved; and 
that he needed to continue to seek medical treatment for 
those conditions.  

A rating decision of June 1999 continued the 60 percent 
evaluation for the veteran's service-connected residuals of 
low back strain with degenerative disc disease, L5-S1.  

Additional medical records from the SSA included a May 1995 
Residual Physical Functional Capacity Assessment showing that 
the veteran could occasionally lift 50 pounds, but could 
frequently lift no more than 25 pounds; that he could sit, 
stand and walk only six hours in an eight hour day; that 
there were no limitations on his ability to push/pull; and 
that he had rheumatic heart disease and a history of low back 
pain since 1969, with reinjury of his back in October 1994 
and persistent pain 

and radiation into the right lower extremity.  He had an 
antalgic gait, forward flexion was to 70 degrees, with pain, 
and extension was to 10 degrees, and back pain limited his 
ability to climb, stoop, or crawl.  Straight leg raising was 
positive on the right at 40 degrees and on the left at 80 
degrees; there were no motor or reflex deficits, and no 
evidence of muscle spasm or tenderness.  The diagnoses were 
back pain with right sciatic radiculitis and aortic 
insufficiency.  As noted, the veteran's award of SSA 
disability benefits was based upon back pain and 
hypertension.   

A rating decision of February 2000 denied entitlement to a 
total disability rating based on service-connected 
disability.  The veteran filed an notice of disagreement,  
was issued a statement of the case, and perfected his appeal 
of that decision.  In August 2000, he withdrew pending claims 
for service connection for hydradenitis suppurativa and 
rheumatic heart disease and for a compensable rating for his 
service-connected right corneal scar.  

In a letter received in September 2000, the veteran stated 
that in his previous VA Forms 21-8940, he had incorrectly 
shown October 1996 as the date that he last worked; and that 
his correct date of last employment was October 1994.  He 
submitted a SSA FICA contribution record showing no earnings 
subsequent to 1994 except for $5,763 received in 1999, which 
the veteran attributed to baby sitting at the Hull House 
Association, a part time employment which he attempted but 
was forced to discontinue due to back pain.  

A videoconference hearing was held at the RO in December 2000 
before the undersigned Member of the Board sitting in 
Washington, DC.  The veteran testified that he experiences 
constant low back pain requiring medication, with easy 
fatigue and weakness, lower extremity weakness, sharp pain 
and giving way of the lower extremities, difficulty in 
sleeping, inability to drive due to right leg cramps, a 
noticeable limp, difficulty in dressing and in picking his 
daughter up, and difficulty in pushing off when walking.  He 
related that he last attempted to work in 1999 as a baby 
sitter at Child Care Initiatives, but was unable to continue 
because of his back 

disability and the medications he was taking for that 
disability; that he last worked as a security officer in 
1994; that his doctor in 1994 recommended that he not 
continue to work as a security officer; that his current 
physician informed him that surgical intervention might cause 
paralysis; and that he had been receiving SSA disability 
benefits since October 1994 [sic] based upon back disability 
and hypertension.

The veteran further testified that he had previously 
undergone VA examinations and X-rays at VA medical 
facilities, including his most recent rating examinations; 
that he wears a construction leather support belt that gives 
little benefit; that he had used a cane and crutches in the 
past; that he is unable to walk more than two blocks without 
back pain with radiation into his right leg; that he would 
evaluate his back pain as 10 on a scale of 10; that his right 
knee occasionally gives way; that his doctor had recommended 
that if he felt able to work, he should do so; and that he 
has no other skills and no occupational experience other than 
that shown by his previous employment in a drug and alcohol 
rehabilitation facility and as a security guard.  He asserted 
that his service-connected back disability should be assigned 
a higher evaluation because of chronic pain that precluded 
him from doing even minimal work; that he had tried to work 
but was unable to do so due to his back disability; that he 
was receiving SSA disability benefits based in part upon his 
back disability; and that his employment options were limited 
due to his back disability.  A transcript of the testimony is 
of record.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the claimant's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 through 4.10 (2000).


Residuals of Low Back Strain with Degenerative Disc Disease, 
L4-S1

The veteran's service-connected residuals of low back strain 
with degenerative disc disease, L5-S1, are currently 
evaluated as intervertebral disc syndrome under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (2000).  That Diagnostic Code (DC) provides that 
intervertebral disc syndrome will be rated as 60 percent 
disabling when of pronounced severity, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings compatible with 
the site of the diseased disc, and little intermittent 
relief.  The veteran's current 60 percent evaluation for his 
service-connected low back disability is the maximum 
schedular rating for intervertebral disc syndrome under 
Diagnostic Code 5293.  

The Board finds that evaluation of the veteran's degenerative 
disc disease of the lumbar spine under DC 5285 (residuals of 
vertebral fracture); DC 5286 (complete bony fixation 
(ankylosis) of the spine, DC 5289 (ankylosis of the lumbar 
spine), DC 5292 (limitation of motion of the lumbar spine), 
DC 5294 (sacroiliac injury or weakness), or DC 5295 
(lumbosacral strain) would not yield a higher evaluation than 
that currently assigned 60 percent evaluation under DC 5293.  
To that point, the Board notes that the medical evidence of 
record reflects no demonstration or diagnosis of vertebral 
fracture, ankylosis or bony fixation, or sacroiliac injury or 
weakness.  In addition, the maximum 20 percent rating 
available for limitation of motion of the lumbar spine under 
DC 5292 requires a showing of severe limitation of motion.  
The maximum rating of 40 percent for lumbosacral strain under 
DC 5295 requires a showing of listing of the whole spine to 
the opposite side; positive Goldthwait's sign; marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  The Board finds that 
evaluation of the veteran's residuals of low back strain with 
degenerative disc disease, L4-S1, under any diagnostic code 
other than DC 5293 would not yield a higher disability 
evaluation than the current 60 percent evaluation. 


With respect to this aspect of the appeal, the medical 
evidence of record, as set forth in detail in the Evidence 
section, shows that the veteran's service-connected residuals 
of low back strain with degenerative disc disease, L5-S1, are 
currently manifested by an antalgic gait, persistent and 
excruciating pain of the low back radiating into the right 
lower extremity to the toe, tenderness over the paravertebral 
musculature, bilaterally, limitation of forward flexion from 
0 to 95 degrees, extension to 35 degrees, lateral flexion to 
30 degrees on the left and to 40 degrees on the right, and 
lateral rotation to 35 degrees, bilaterally, with pain at the 
extremes of motion; normal muscle strength in the lumbar 
spine and lower extremities; MRI evidence of lumbar 
spondylosis with degenerative disc changes, L4-5 and L5-S1, 
and extensive disc bulging and central disc herniation; and 
with limitation of spinal motion due to pain, fatigue, 
weakness and lack of endurance after repeated use.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either 

through atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement's of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating 

for the joint.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. Part 4, § 4.59 (2000). 

The evidence of record shows that the RO has obtained VA 
disability compensation examinations that specifically 
addressed matters of functional loss due to flare-ups, easy 
fatigability, incoordination, pain on motion, pain on use, 
and weakness.  See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(2000);  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Further, the Board's review of the record shows that 
functional loss due to pain, easy fatigability, 
incoordination, pain on motion, pain on use, weakness, and 
during flare-ups was taken into consideration in assigning 
the veteran's current 60 percent evaluation for residuals of 
low back strain with degenerative disc disease, L4-S1.  

A Compensable Rating for Residuals of a Scar of the Right 
Cornea

The medical evidence of record shows that all reports of 
private and VA ocular, ophthalmologic, and optometric 
examinations of the veteran show that he has uncorrected 
vision acuity of not less than 20/200, bilaterally, corrected 
to 20/20. bilaterally.  No residuals of a right corneal scar 
are shown on private or VA examinations other than a small, 
orange lesion at the site, without evidence of visual 
impairment, loss of visual field, diplopia, or any other 
residual impairment stemming from that condition.  The 
veteran has not asserted that his service-connected residuals 
of a right corneal scar have increased in severity, or 
identified any increase in impairment stemming from that 
condition.  In addition, he had offered no testimony with 
respect to that disability other than the general contention 
that his service-connected disabilities render him incapable 
of gainful employment.  



In the absence of evidence of any increased in the severity 
of the veteran's service-connected residuals of a right 
corneal scar, or evidence of visual impairment, loss of 
visual field, diplopia, muscle dysfunction, or any other 
residual impairment stemming from that condition, a 
compensable evaluation for that condition is not warranted 
under the provisions of  38 U.S.C.A. 1155, 5107(a) (West 
1991), 5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.75 - 4.84a, Diagnostic Codes 
6000-6092, in effect prior to and on and after December 10, 
1999.  

A Compensable Rating for Dermatitis of the Inguinal Area

While the veteran's service connected dermatitis of the 
inguinal area may be rated  by analogy to eczema, the Rating 
Schedule provides that eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, will be rated as noncompensably disabling.  
Where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted under the provisions of  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7806 (2000).  In addition, 
dermatitis may be rated as 10 percent disabling where there 
are poorly nourished scars with repeated ulceration, tender 
and painful scars on objective evaluation, or limitation of 
function of the part affected.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7803-7805 (2000).  

The veteran's hydradenitis suppurativa with anal abscesses 
and history of anal fissure are not service-connected 
disabilities, and the veteran has withdrawn his claim for 
service connection for those conditions.  The veteran has not 
asserted that his service-connected dermatitis of the 
inguinal areas have increased in severity, or identified any 
increase in impairment stemming from that condition.  In 
addition, he had offered no testimony with respect to that 
disability other than the general contention that his 
service-connected disabilities render him incapable of 
gainful employment.  The medical evidence of record is silent 
for complaint, treatment, findings or diagnosis of dermatitis 
of the inguinal area on VA dermatological examination in 
December 1996, or on other private or VA examinations from 

December 1994 to the present time.  There are no clinical 
findings of nervous, systemic or disfiguring manifestations, 
and no evidence of industrial impairment due to the veteran's 
service-connected dermatitis of the inguinal areas.  In the 
absence of such findings, a compensable evaluation is not 
warranted for service-connected dermatitis of the inguinal 
areas.  

A Total Disability Rating Based on Unemployability Due to 
Service-Connected Disabilities

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 U.S.C.A § 501 (West 1991);  38 C.F.R. 
Part 4, § 4.16(a) (2000). 

In the instant appeal, there are two or more service-
connected disabilities, one of which is ratable at 60 
percent, without sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 3.340, Part 4, § 4.16 (2000).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 U.S.C.A § 501 (West 1991);  38 C.F.R. Part 
4, § 4.16(a) (2000). 

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 U.S.C.A 
§ 501 (West 1991);  38 C.F.R. Part 4, § 4.16(b) (2000). 

Effective September 26, 2000, the provisions of  38 C.F.R. 
4.16(a) amount were amended.  That amendment provided that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person.  The provisions of  38 CFR 4.16(a) 
use the poverty threshold as a standard in defining marginal 
employment when considering total disability ratings for 
compensation based on unemployability of an individual.  The 
Bureau of the Census recently published the weighted average 
poverty thresholds for 1999, the last year that the veteran 
had earned income.  The threshold for one person (unrelated 
individual) is $8,501.  The veteran's earned income while 
working as a baby-sitter at Child Care Initiatives, 
employment that he was ultimately unable to successfully 
maintain because of his back disability and use of pain 
relieving medications, was $5,763.  Thus, such employment 
must be regarded as marginal and not meeting the standard for 
substantially gainful employment.  38 U.S.C.A § 501 (West 
1991);  38 C.F.R. Part 4, § 4.16(a), effective September 26, 
2000. 

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2000).  

In the instant appeal, service connection is in effect for 
residuals of low back strain with degenerative disc disease, 
L4-S1, evaluated as 60 percent disabling, and residuals of a 
right corneal scar and dermatitis of the inguinal areas, each 
evaluated as noncompensably disabling, with a combined 
disability rating of 60 percent.  The veteran has a high 
school equivalency certificate, 10 years' unskilled 
occupational experience in a drug and alcohol rehabilitation 
facility, additional experience as a security guard, and no 
additional skills.  He last worked on a full-time basis in 
October 1994, at which time he sustained the current low back 
disability.  

The veteran's service-connected residuals of a scar of the 
right cornea are currently manifested by a small, orange 
lesion of the right eye, with corrected visual acuity of 
20/20, bilaterally, and without other ocular or 
ophthalmologic symptomatology.  His service-connected 
dermatitis of the inguinal area is not currently manifested 
by exfoliation, exudation, itching, does not involve an 
exposed or extensive area, and are not manifested by 
superficial, poorly nourished, tender or painful scars.  
Service connection is not in effect for hidradenitis 
suppurativa with resultant anal abscesses.  Neither of those 
service-connected disabilities are shown to be productive of 
significant industrial impairment.

However, the veteran's service-connected residuals of a low 
back strain with degenerative disc disease, L4-S1are 
currently manifested by an antalgic gait, persistent pain of 
the low back radiating into the right lower extremity to the 
toe, tenderness over the paravertebral musculature, 
bilaterally, limitation of forward flexion from 0 to 95 
degrees, extension to 35 degrees, lateral flexion to 30 
degrees on the left and to 40 degrees on the right, and 
lateral rotation to 35 degrees, bilaterally, with pain at the 
extremes of motion; normal muscle strength in the lumbar 
spine and lower extremities; MRI evidence of lumbar 
spondylosis with degenerative disc changes, L4-5 and L5-S1, 
and extensive disc bulging and central disc herniation; and 
with limitation of spinal motion due to pain, fatigue, 
weakness and lack of endurance after repeated use.  Further, 
the veteran is shown to be unable to sit, stand, or walk for 
more than 6 hours out of an 8-hour work day, and to have 
limitations in lifting.  An inability to sit more than 6 
hours at a time would, in the Board's judgment, appear to 
rule out most sedentary employment that the veteran might 
otherwise be able to perform.  

Although the veteran has been granted SSA disability 
compensation benefits, the record shows that such award was 
not based solely upon impairment arising from his service-
connected disabilities.  Instead, the administrative law 
judge decision of August 1995 which ultimately granted SSA 
disability benefits determined that the veteran met the 
requirements for total disability under the provisions of the 
Social Security Act because of his low back disability and 
his nonservice-connected hypertension with exertional dyspnea 
possibly due to aortic insufficiency or regurgitation.  
However, that decision further found that the veteran had 
only a high school equivalency certificate; that his relevant 
work history was unskilled; and that his residual functional 
capacity had been reduced below the full range of sedentary 
by his disabilities.  

In addition, that administrative decision found that the 
veteran's low back disability was manifested by excruciating 
pain with radiation into the right lower leg; that he had an 
unstable and lurching gait; that straight leg rasing was 
positive at 40 degrees on the right, with associated severe 
right leg and knee pain; and that the January 1995 MRI 
disclosed degenerative changes at L4 through S1 that were 
consistent with the veteran's symptoms, and revealed 
extensive disc bulging and central disc herniation.  The 
Board finds no competent medical evidence in the current 
record demonstrating that the veteran has, or is expected to, 
undergo spinal surgery to alleviate his symptoms, and there 
is clear evidence that the severity of the veteran's low back 
symptomatology is such as to require constant medication to 
relieve his low back pain.  Further, the Board finds that the 
testimony of the veteran as to the severity of his 
symptomatology ("9+ out of 10"; "10 out of 10") is 
credible and consistent with the clinical findings on private 
and VA examinations.  That disability is further shown to be 
manifested by limitation of spinal function due to pain, 
fatigue, weakness and lack of endurance after repeated use.  

In denying the veteran's claim for a total disability rating 
based on unemployability due to service-connected 
disabilities, the RO cited the veteran's purported statement 
on the April 1999 VA orthopedic examination that he was 
working as a security guard.  In doing so, the RO evidently 
dismissed the veteran's subsequent written statements and 
sworn testimony to the effect that he had not worked since 
October 1994 except for a period of time in 1999 when he 
attempted to work as a baby-sitter at Child Care Initiatives, 
but was unable to continue because of his back disability and 
the medications he was taking for that disability.  

In view of the veteran's relatively limited education and 
occupational skills, the severely disabling manifestations of 
his service-connected low back disability and resulting 
industrial impairment, and the requirement that he take 
medication on an ongoing basis to control symptoms of pain, 
the Board sees little prospect that the veteran will be able 
to secure or maintain a substantially gainful occupation.  
Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a total disability rating based 
on unemployability due to service-connected disabilities is 
warranted.  The claim for a total disability rating based on 
unemployability due to service-connected disabilities is 
granted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
To the extent that such is suggested by the medical and other 
evidence of record, the Board has granted a total disability 
rating based on unemployability due to service-connected 
disabilities under the provisions of  38 C.F.R. Part 4, 
§ 4.16 (2000). 


ORDER

A rating in excess of 60 percent for residuals of low back 
strain with degenerative disc disease, L4-S1, is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

